Case: 1:18-Cv-08466 Document #: 1 Filed: 12/26/18 Page 1 of 7 Page|D #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILL[NOIS, EASTERN DIVISION

RYAN CHEONG,
Plaintiff,

v. No.

 

LANDSOWNE PUB OF ROSEMONT LLC
DfB/A FIVE ROSES PUB; - JURY TRIAL ])EMANDED

Defendant.

COMPLAINT AT LAW
Plaintiff, RYAN CHEONG, by and through his attorneys, GOLDBERG WEISMAN &
CAIRO, LTD., hereby tiles the following Cornplaint at Law against Defendants, as captioned
follows:
I. NATURE OF ACTION
1. This is an action for damages against Defendant, LANDSDOWNE PUB OF ROSEMONT
LLC DBA FIVE ROSES PUB (hereinafter referred to as “Five Roses”) for its unlawful

discrimination on the basis of disability in violation of the Americans With Disabilities Act, 42

U.S.C. § 12101, et seq., as amended( ”ADA" ).

II. JURISDICTION AND VENUE
2. This Court has original jurisdiction over all counts Within this action pursuant to 28 U.S.C. §
1331 (federal question jurisdiction), 42 U.S.C. § 2000e-5(f)(3) (right to civil action under Title

VII), 42 U.S.C. § 12117(a) (right to civil action under the ADA).

10.

ll.

Case: 1:18-Cv-08466 Document #: 1 Filed: 12/26/18 Page 2 of 7 Page|D #:2

The unlawful employment practices described herein were committed within the State of
Illinois, in the place of Plaintiff" s employment, located at 5509 Park Place, Rosernont, Illinois.
Accordingly, venue in the Eastern Division of the U.S. District Court for the Northern District
of Illinois is proper pursuant to 28 U.S.C. § 1391(b).
On .1 uly 10, 2017, Plaintiff filed a Charge of Discrimination with the United States Equal
Employment Opportunity Commission (the "EEOC") against Def`endant, substantially
describing the facts recited herein and Which is incorporated by reference
On September 25, 2018, the EEOC issued a Dismissal and Noticc of Rights, a copy of which
is attached as Exhibit A. This Complaint was filed Within ninety days of Plaintif`f"s receipt of
the Dismissal and Notice of Rights from the EEOC.
Plaintiff has satisfied all conditions precedent to pursuing his claims under ADA.
At all times relevant, Defendant employed more than 50 employees within 75 miles of
Plaintiff`s location of employment in Rosemont, Illinois.

III. THE PARTIES
The Plaintiff, RYAN CI-IEONG, at all times material is a resident of Cook County, State of
Illinois.

The Defendant employed the Plaintiff on and off from 2014 to present

At all times relevant, Plaintiff was an ”employee” within the meaning 29 U.S.C. §

2611(2)(A)_
The Defendam, LANDSDOWNE PUB oF RosEMoNT LLC D/B/A FIVE RosEs PUB, is

a corporation that operates as a Restaurant and Pub in the Village of Rosemont, County of

Cool<, State of Illinois

Case: 1:18-Cv-08466 Document #: 1 Filed: 12/26/18 Page 3 of 7 Page|D #:3

12. At all times relevant, FIVE ROSES PUB was Plaintiff’s “employer” Within the meaning of 29
U.S.C. § 2611(2)(A).

IV. APPLICABLE LAW

13. The Americans with Disabilities Act of 1990, as amended states in relevant part:
SEC. 1210].
(a) Findings. - The Congress finds that-

(1) physical or mental disabilities in no Way diminish a person's right to fully
participate in all aspects of society, yet many people with physical or mental
disabilities have been precluded from doing so because of discrimination; others
who have a record of a disability or are regarded as having a disability also have
been subjected to discrimination;

SEC. 12102. ~ Definitions:
(1) Disability. - The term “disability" means, with respect to an individual-

(A) a physical or mental impairment that substantially limits one or more major life
activities of such individual;

(B) a record of such an impairment; or

(C) being regarded as having such an impairment (as described in paragraph (3)).
(2) Major life activities

A) ln general

For purposes of paragraph (l), major life activities include, but are not limited to,
caring for oneself, performing manual tasks, seeing, hearing, eating, sleeping,
walking, standing, lifting, bending, speal<ing, breathing, learning, reading,
concentrating, thinking, communicating and Working.

(B) Major bodily functions

For purposes of paragraph (1), a major life activity also includes the operation of a
major bodily function, including but not limited to, functions of the immune system,
normal cell growth, di gestive, bowel, bladder, neurological, brain, respiratory,
circulatory, endocrine, and reproductive functions

(3) Regarded as having such an impairment

For purposes of` paragraph (l)(C):

Case: 1:18-Cv-08466 Document #: 1 Filed: 12/26/18 Page 4 of 7 Page|D #:4

(A) An individual meets the requirement of "being regarded as having such an
inipairment" if the individual establishes that he or she has been subjected to
an action prohibited under this chapter because of an actual or perceived
physical or mental impairment whether or not the impairment limits or is
perceived to limit a maj or life activity.

14. The Arnericans with Disabilities Act then goes on to discuss the issue of discrimination:

SEC.12112.

(a) General rule. - No covered entity shall discriminate against a qualified
individual on the basis of disability in regard to job application procedures,
the hiring, advancement, or discharge of employees, employee compensation,
job training, and other terms, conditions, and privileges of employment

V. FACTUAL ALLEGATIONS
15. Plaintiff began working for FIVE ROSES PUB on and off`for the last five years. Plaintift"s

last position with Defendant was Bus Boy.

16. Throughout his employment with Defendant, Plaintiff’ s job performance was satisfactory

17. Since Plaintiff"s birth, he has had significant cognitive impairments These impairments
seriously impact his daily life activities Consequently, Plaintiff lives with his parents,

Randolph and Cheryl Cheong, and they work as a team in managing his concems.

18. Plaintiff’s impairments have been defined as a disability under the Americans with
Disabilities Act of 1990, as amended in that it is a physical impairment that substantially
limits one or more major life activities

19. Throughout the relevant times working for Respondent, Plaintist direct supervisors Was a

man named Rafael “Raf`r” Marquez. He was the Executive Chef of the Restaurant (hereinafter

referred to as “Chef Marquez”).

20.

2l.

22.

23.

24.

25.

26.

27.

Case: 1:18-Cv-08466 Document #: 1 Filed: 12/26/18 Page 5 of 7 Page|D #:5

Chef Marquez has treated Plaintiff differently that similarly situated employees who are not
disabled. Some examples are: not giving Plaintiff help when he asked for it, calling Plaintiff
names in front of other employees and sending Plaintiff home early from scheduled shifts and
then having other bus boys come in to finish Plaintiff"s shift

When Plaintiff and his family spoke to Chez Marquez about this unequal treatment, Chef
Marquez responded by calling Plaintiff “lazy” or said he “doesn’t think I can handle it”.

Upon information and belief, on or about March 15, 2017, Respondent held a management
meeting Some of the people who attended Were Chef Marquez and the Director of Operations
John Galeno (hereinafter referred to as “Director Galeno”).

Upon information and belief, at that meeting Director Galeno advised everyone that he wanted
Plaintiff fired because he said Plaintiff was a “useless retar ”.

On or about April 7, 2017, Plaintist schedule was changed without explanation or notice. He
was switched from nights to days and his hours Were cut.

Additionally, Chef Marquez on a least two occasions, changed Plaintiff’s schedule again
Without any notice to Plaintiff and then attempted to discharge Plaintiff for a “no ca11 no show”
Defendants also hired other similarly situated bus boys who are not disabled Even though
they had less experience then Plaintiff, Defendant hired them at a higher hourly pay rate and
gave them more the more lucrative night shifts, which used to be worked by Plaintiff.

Chef Marquez continued to discriminate against Plaintiff including telling his to “shut up”
when Plaintiff asked for help and continued calling Plaintiff names in front of all the other bus

boys.

28.

29.

30.

31.

32.

33.

34.

35.

36.

Case: 1:18-Cv-08466 Document #: 1 Filed: 12/26/18 Page 6 of 7 Page|D #:6

Finally, on at least one occasion, Plaintiff Was excluded from the bus boy tip pool by the other
bus boys. When this matter was brought to Chef Marquez, he did not say or do anything to
correct it.

Many of these actions are still continuing to this day and have made it very difficult for
Plaintiff.

Plaintiff has complained to the management team at Five Roses as well, but they have failed

to take adequate and appropriate action to remedy these issues.

VI. COUNT 1: VIOLATION OF ADA - DISCRIMINATION

Plaintiff restates and incorporates Paragraphs l through 30 as though fully set forth herein.
Defendant is an “employer” within the meaning of the ADA.

Plaintiff was an “employee” within the meaning of the ADA.

Plaintiff suffered from a disability within the meaning of the ADA.

Defendant perceived Plaintiff as a person suffering from a disability.

Defendant discriminated against Plaintiff by with unequal terms and conditions of employment

due to his disability and/or the perception of his disability.

WHEREFORE, the Plaintiff, RYAN CHEONG respectfully requests that this Court enter an order

as follows:

A. Declaring that the acts and practices by Defendant, as described herein,
constitute a violation of Title I of the ADA;

B. Awarding Plaintiff back Wages, front pay, and lost benefits due to Defendant's
violation of Title I of the ADA;

C. Awarding Plaintiff compensatory and punitive damages;

D. Awarding reasonable attomeys’ fees and costs incurred by Plaintiff in
connection with the instant action; and

Case: 1:18-Cv-08466 Document #: 1 Filed: 12/26/18 Page 7 of 7 Page|D #:7

E. Awarding Plaintiff such further and additional relief, including equitable
damages, as the Court may deem just and proper.

Respectfully Submitted,
By:/s/ Dana N. Blumthal .

Dana N. Blumthal

GOLDBERG WEISMAN & CAIRO, LTD.
One East Wacker Drive, 39th Floor
Chicago, Illinois 60601

Tel: (312) 464~1200

Fax: (312) 464-1212

dblumthal claw.com

Attorney ID: 6304619

